Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahumada 8664153.
The reference teaches, especially in col. 7-8, Fe and K salt on active carbon, along with an organic agent. Because the agent is hydrophobic, it prevents agglomeration of the water-soluble materials and thus meets the claimed function. This differs in not requiring Fe, however using it is obvious to improve the sorbent material, and is an embodiment of the reference.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Via et al. 8535422.
Via teaches, especially in col. 16-17, Fe and/or or K halides on a support that can be active carbon. Col. 4 teaches dispersing, ie anti-agglomeration agents. Using the claimed materials is obvious to create an effective sorbent.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasachar 7722843.
The reference teaches, especially in col. 6-8, active carbon with iron, along with optional salts to maintain a powder, ie ‘anti-agglomeration’ additives. Also taught is KOH. Using these materials is an obvious expedient to make an effective sorbent.

Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736